—Appeal by the defendant from a judgment of the Supreme Court, Kings. County (Martin, J.), rendered December 9, 1998, convicting him of robbery in the first degree and attempted robbery in the first degree, upon a jury verdict, and imposing sentence. The appeal brings up for review the denial, after a hearing of that branch of the defendant’s omnibus motion which was to suppress identification testimony.
Ordered that the judgment is affirmed.
The defendant’s contentions that the lineup was unduly suggestive because the police failed to correct for height and hairstyle differences, and that the People failed to prove that one of his victims sustained a serious injury, are without merit (see, People v Briggs, 285 AD2d 514 [decided herewith]).
The defendant’s claim that the jury charge on attempted robbery in the first degree was erroneous is not preserved for appellate review (see, CPL 470.05 [2]).
The defendant’s remaining contentions, including those raised in his supplemental pro se brief, are without merit. Ritter, J. P., Friedmann, Luciano and Smith, JJ., concur.